Citation Nr: 0217072	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  95-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory 
disorder, to include pulmonary tuberculosis.

(The issue of entitlement to an original rating greater than 
10 percent for an undiagnosed illness manifested by joint 
pain, back pain, chest pain, a gastrointestinal disorder, a 
skin rash and lumps, a respiratory disorder, fatigue, and 
numbness of the thighs will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962 and from December 1990 to May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
respiratory condition and for tuberculosis.  The veteran has 
relocated and jurisdiction over his claim has been 
transferred to the RO in Phoenix, Arizona.

This claim was previously before the Board and was the 
subject of a December 1999 remand that requested development 
of the evidence.  That action has been completed and the 
claim is again before the Board.

The veteran's claim of entitlement to an original rating 
greater than 10 percent for an undiagnosed illness 
manifested by joint pain, back pain, chest pain, a 
gastrointestinal disorder, a skin rash and lumps, a 
respiratory disorder, fatigue, and numbness of the thighs 
will be the subject of a later decision.  The Board is 
undertaking additional development on that issue, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When that 
action is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran does not have tuberculosis and the evidence 
does not show that the veteran ever had active tuberculosis.

3.  The veteran has mild chronic obstructive pulmonary 
disease secondary to smoking and tobacco abuse, and which 
was not due to a disease or injury in service.

4.  Nicotine dependence did not begin in service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
respiratory disorder, to include pulmonary tuberculosis are 
not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1117, 1153, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The appellant has also been informed of the 
pertinent provisions of the VCAA by means of the June 2002 
supplemental statement of the case.

In an April 2001 letter as well as in various other letters, 
rating decisions, and statements of the case, the RO has 
informed the appellant of the evidence already obtained by 
VA and the evidence needed to substantiate the claim.  The 
appellant has also been informed of his responsibilities and 
of what evidence he was responsible for obtaining.  Thus the 
notice requirements of the VCAA have been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence 
that the appellant has indicated is pertinent to the claim 
and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Active tuberculosis is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records from his first period 
of active duty do not show complaint of, treatment for, or 
diagnosis of any respiratory disorder.  His June 1962 
service separation examination shows that the lungs and 
chest examination was normal.

The veteran's service medical records from his second period 
of active duty show that he had a negative purified 
derivative of tuberculin (PPD) when activated, but was found 
to be positive in May 1991.  The chest X-ray was clear and 
without evidence of tuberculosis.  The examiner noted a 
positive PPD converter.  The veteran's May 1991 service 
demobilization examination found his lungs and chest 
examination normal, but noted a positive PPD on the skin and 
lymphatics examination.

A March 1994 VA examination shows that the veteran 
complained of shortness of breath and hard breathing since 
service.  He reported that about four or five months after 
the war he had developed shortness of breath which was 
episodic, associated with anxiety, and especially severe at 
night.  The lungs were clear on examination.  Pulmonary 
function testing showed a mild restrictive ventilatory 
defect, possibly due to sub-optimal performance of the test.  
There was no structural damage of the lungs.  

The accompanying chest X-ray was negative.  The lungs were 
clear with normal expansion.  An additional X-ray two weeks 
later showed no acute disease and no change.  The examiner 
diagnosed inactive pulmonary tuberculosis with conversion 
during the Persian Gulf War, possible reactive airway 
disease, and possible restrictive disease.

An April 1995 periodic service examination shows that the 
lungs and chest examination was normal.
 
A September 1996 VA examination shows that the veteran had 
no history of any bronchial condition such as wheezing.  He 
stated that he got anxiety attacks with associated 
difficulty in breathing.  He mentioned that he had a 
positive tuberculine test and was treated with tablets.  No 
bronchial condition was found.  The examiner noted that the 
veteran provided a history of active tuberculosis, but it 
was not symptomatic.

A January 1997 VA examination shows that the veteran denied 
cardiorespiratory symptoms.  His chest was symmetrical with 
equal expansion bilaterally.  His lungs were clear to 
percussion and auscultation.  There were no rales, rubs, 
rhonchi, or wheezes.  The accompanying chest X-ray was 
normal.  The examiner did not diagnose any respiratory 
disorder.

A November 2001 VA examination shows that the veteran had a 
history of a positive PPD skin test in service in 1991, 
without evidence of tuberculosis at that time.  He was 
treated with what may have been isoniazid for one month, or 
possibly more.  There had never been any subsequent 
manifestation of actual clinical infection.  As far as it 
was known, there was no evidence of active tuberculosis 
since then or at that examination.  

The veteran alleged a shortness of breath if he bent over 
and sometimes concomitant with a feeling of anxiety.  He 
also stated that he coughed up some sputum every morning.  
The appearance was very vague.  AT most, he may have seen a 
streak of blood in his sputum "a couple of times."  He 
denied wheezing.  He had not had any progressive appetite 
loss, weight loss, or unexpected fevers.  He was not being 
treated for any lung problem.  He stated that he smoked one 
pack per day of cigarettes since age 25 and that he quit 
smoking two year prior to the examination (although the 
records indicated elsewhere two packs per day).  The chest 
X-ray was normal.  

There was reportedly no evidence of past or current 
tuberculosis.  The pulmonary function tests indicated mild 
chronic obstructive pulmonary disease, which was secondary 
to the veteran's smoking and tobacco abuse.  The examiner 
opined that the veteran had no lung condition caused by his 
inservice positive PPD skin test.

While the evidence shows positive PPD tests, it does not 
show that the tuberculosis was ever active.  All X-ray 
studies, including those made during service, have been 
negative for tuberculosis.  The most recent VA examination 
specifically found no evidence of past or current 
tuberculosis.  

This examination report outweighs the report of inactive 
tuberculosis reported on the March 1994 examination.  The 
conclusion reported on the March 1994 examination was 
contradicted by the examiners report that X-rays were 
normal, the lack of any evidence of active tuberculosis in 
the past.  The examiner apparently did not review the claims 
folder inasmuch as the examiner incorrectly reported that 
the veteran had served in the Vietnam War.  

The absence of any clinical findings of active tuberculosis, 
the negative X-ray examinations, and the conclusions of the 
most recent VA examiner weigh the evidence against a finding 
that the veteran has ever had tuberculosis.  See 38 C.F.R. 
§§ 3.370-3.374 (2002).  Therefore, the Board finds that 
service connection for tuberculosis is not warranted as that 
condition is not currently shown.  Furthermore, the evidence 
does not show that active tuberculosis manifested to a 
compensable degree within three years following the 
veteran's separation from service.

For claims made prior to July 22, 1998, service-connection 
can be granted for nicotine dependence or for the secondary 
effects of nicotine dependence.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997); VAOPGCPREC 2-93 (1993), 58 Fed. Reg. 
42756 (1993); cf. 38 U.S.C.A. § 1103 (West Supp. 2002).  In 
order to establish service connection based on nicotine 
dependence, the dependence must have begun in service.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93 
(1993).  

The record in this case shows that the veteran was born on 
August [redacted], 1937.  On the last VA examination he reported 
that he began smoking one or two packs per day beginning at 
the age of 25.  This history places the beginning of his 
smoking after his first period of active service, which 
ended on July 26, 1962, and prior to his second period of 
service, which began in December 1990.  Thus nicotine 
dependence could not have begun in service.  

The evidence does not otherwise show that the veteran's 
chronic obstructive pulmonary disease began in service, or 
that chronic obstructive pulmonary disease is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  The evidence of record relates the 
veteran's chronic obstructive pulmonary disease to his 
smoking and tobacco abuse, not to his service.  Therefore, 
service connection for chronic obstructive pulmonary disease 
is not warranted.

Because the veteran's respiratory condition has been 
attributed to a known clinical diagnosis, consideration of 
service connection for a respiratory condition as the 
manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

The evidence does not show that the veteran has any 
respiratory disorder that was incurred in or aggravated by 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a respiratory 
disorder, to include pulmonary tuberculosis are not met.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  38 U.S.C.A. §§ 1110, 1153, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2002).


ORDER

Entitlement to service connection for a respiratory 
disorder, to include pulmonary tuberculosis is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

